Citation Nr: 1337959	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-04 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for hearing loss of the right ear.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to March 1973 and from June 1973 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying the Veteran's claim for a compensable rating for hearing loss of the right ear received by VA in October 2008.  

In his substantive appeal of February 2010, the Veteran requested a hearing before the Board, sitting at the RO.  Prior to the scheduling of that hearing, the Veteran requested that in lieu of a Board hearing at the RO he be afforded a Board hearing in Washington, DC, but the RO failed to acknowledge that request and scheduled a travel board hearing for October 2012 to which the Veteran failed to report.  Efforts were thereafter made to afford the Veteran a hearing before the Board in Washington, DC, in March 2013, but the Veteran requested that his hearing be rescheduled and that motion was granted by the Board in July 2013.  This was followed by a further scheduling of the requested hearing in for October 2012, but that request was withdrawn by the Veteran through his last August 2012 letter, wherein he cited pending abdominal surgery as the reason for his hearing request withdrawal.  On that basis, the Board thus proceeds to consider the merits of the claim for increase presented. 

During the course of the instant appeal, to include written statements of April 2009 and January 2010, the Veteran attempted to reopen his previously denied claim for service connection for hearing loss of the left ear.  That matter was denied by the RO through its rating decision of May 2010 with notice to the Veteran of the action taken later in the same month.  In the absence of a timely notice of disagreement with that denial having been received by VA, no further action relating thereto is herein warranted.  

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.  


REMAND

Preliminary review of the record indicates that certain VA audiology consultation reports from May 2008 were not added to the record, be it actual or virtual, until March 2010.  Those reports were not considered by the RO in its rating decision of January 2009 or in the only other decisional document of record in this matter, the statement of the case prepared and mailed in December 2009.  Remand to ensure that all pertinent evidence is reviewed and considered by the RO, or the AMC in place of the RO, is necessary.  38 C.F.R. §§ 3.103, 19.31 (2013).  

The May 2008 VA examination is the most recent VA examination.  In order to properly evaluate the claim, to include consideration of whether staged ratings are warranted, another examination should be conducted.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain for inclusion in the Veteran's VA claims folder all pertinent VA treatment records not already on file.  

2.  Provide the Veteran with an audiological examination.  The claims file should be made available to the examiner and all appropriate tests should be performed.  

The examiner should fully describe the functional effects of the Veteran's hearing loss disability.

All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

3.  Thereafter, readjudicate the Veteran's claim for increase for hearing loss of the right ear on the basis of all pertinent evidence of record, including but not limited to the VA audiology reports of May 2008 and all other evidence received since entry of the statement of the case of December 2009, as well as all governing legal authority.  If the benefit sought by this appeal is not granted, then provide the Veteran and his representative with a supplemental statement of the case and afford him a reasonable period to respond, before returning the file to the Board for further review.  

The appellant need undertake no action until he is further notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


